        Case 1:09-cr-00765-RMB Document 553 Filed 03/31/20 Page 1 of 2
                                         U.S. Department of Justice

                                               United States Attorney
                                               Southern District of New York

                                               United States District Courthouse
                                               300 Quarropas Street
                                               White Plains, New York 10601



                                               March 31, 2020

BY CM/ECF and ELECTRONIC MAIL

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:    United States v. Lavon Barrett,
             09 Cr. 765 (RMB)

Dear Judge Berman:

The Government writes respectfully to request that the status conference in this case
originally scheduled for April 7, 2020, be adjourned to July 16, 2019, at 10:00 a.m. in
order to allow the defendant to be sentenced in the Eastern District of New York and
produced for an expected admission and sentencing on his violation of the terms of
his supervised release.

On January 10, 2011, this Court sentenced Lavon Barrett to 120 months’ imprison-
ment, to be followed by a five-year term of supervised release, for his participation in
a conspiracy to distribute and possess with intent to distribute crack cocaine.

On March 17, 2017, Barrett was released from custody and began his term of super-
vised release.

On April 11, 2018, a grand jury in the Eastern District of New York returned an
indictment charging Lavon Barrett, among others, with participating in a conspiracy,
from November 2017 through April 2018, to distribute and possess with intent to
distribute crack cocaine. See United States v. Lavon Barrett, 18 Cr. 185 (FB)
(E.D.N.Y.). Barrett was arrested on April 17, 2018, arraigned, and ordered detained.

On June 4, 2018, the United States Probation Office submitted a request for a war-
rant to this Court, alleging that Barrett violated the terms of his supervised release
by participating in a conspiracy to distribute narcotics, which request this Court
granted. On June 14, 2018, Barrett appeared before this Court and entered a denial
of the specification.
       Case 1:09-cr-00765-RMB Document 553 Filed 03/31/20 Page 2 of 2
Hon. Richard M. Berman
March 31, 2020
Page 2 of 2

On May 30, 2019, Barrett pleaded guilty in the Eastern District of New York, obviat-
ing the need for his trial. His sentencing in that case is currently scheduled to take
place on June 19, 2020.

This Court scheduled a conference in this matter for April 7, 2020.

The parties expect that Barrett will admit to violating the terms of his supervised
release before this Court—he has already admitted to the violative conduct in his case
in the Eastern District of New York—and ask to be sentenced by this Court. Barrett
would prefer to do so after he is sentenced in the Eastern District of New York, which
sentencing may inform this Court’s sentence of him. The Government has no objec-
tion to that timeline. Moreover, Barrett must be personally present at his plea in this
matter. Fed. R. Crim. P. 43(a)(1). In light of the recent COVID-19 crisis, this Court
has converted conferences to telephonic conferences, which would not allow Barrett
to admit to the specifications.

For these reasons, the Government respectfully requests that this Court adjourn the
upcoming conference. I have spoken with defense counsel and the Probation Officer,
each of whom agree with the Government’s request.

I have spoken with Chambers, defense counsel, and the Probation Officer, and un-
derstand that the Court, defense counsel, and the Probation Officer are all available
on July 16, 2020, at 10:00 a.m. Accordingly, I respectfully request that the conference
be adjourned to July 16, 2020, at 10:00 a.m. I have already submitted a federal writ
requesting Barrett’s production on that date.

Please feel free to contact me with any questions or issues.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                        By:   ___________________________________
                                              Michael D. Maimin
                                              Assistant United States Attorney
                                              (914) 993-1952

cc:   Natali Todd, Esq. (by electronic mail and CM/ECF)
      U.S. Probation Officer Erin Weinrauch (by electronic mail)




                                          2
